DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/28/2022 has been entered.  Claims 3-15 have been amended to correctly number them as claims 2-14; no claims have been canceled; and new claims 15-16 have been added.  Claims 1-16 remain pending in the application.  The objections to claims 3-15 are withdrawn based on Applicant’s amendments to these claims.  Hereinafter, all references to claim numbers correspond to the corrected claim numbering.

Response to Arguments
Applicant’s arguments on page 10, line 5 through page 11, line 5, filed on 02/28/2022, with respect to claims 1 and 8, have been fully considered and are persuasive.  The rejections of  claims 1-14 under 35 U.S.C. § 103 are withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of  Hellhake et al. (US Patent No. 10,694,473 B2, hereinafter “Hellhake”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of Hellhake anticipate claims 1-16 of the instant application.  
	Regarding the independent claims, as shown in the comparison chart below, all limitations of claim 1 of the instant application are recited by claim 2 of Hellhake.  Similarly, all limitations of claim 8 of the instant application are recited by claims 7 of Hellhake.   (Claims 2 and 7 of Hellhake include all of the limitations of claims 1 and 6 of Hellhake, respectively.)
	Regarding the dependent claims, as shown in the comparison chart below, claim 2 of the instant application is recited by claim 3 of Hellhake; claim 3 of the instant application is recited by claim 4 of Hellhake; claim 4 of the instant application is recited by claim 1 of Hellhake; claim 5 of the instant application is recited by claim 5 of Hellhake; claim 6 of the instant application is recited by claim 1 of Hellhake; claim 7 of the instant application is recited by claim 1 of Hellhake; claim 9 of the instant application is recited by claim 8 of Hellhake; claim 10 of the instant application is recited by claim 9 of Hellhake; claim 11 of the instant application is recited by claim 6 of Hellhake; claim 12 of the instant application is recited by claim 10 of Hellhake; claim 13 of the instant application is recited by claim 6 of Hellhake; claim 14 of the instant application is recited by claim 6 of Hellhake; claim 15 of the instant application is recited by claim 2 of Hellhake; and claim 16 of the instant application is recited by claim 7 of Hellhake

Instant Application
Hellhake 
1. A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 

(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 

(b) determining whether the received packet is a beacon packet; 

(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 

(d) comparing the SNR to a predetermined range; 

(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 

(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 

(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 

(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 


















(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
1. A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 

(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 

(b) determining whether the received packet is a beacon packet; 

(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 

(d) comparing the SNR to a predetermined range; 

(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 

(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 

(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 

(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; 

wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;

wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ASNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR; and

wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

2. . . determining a frequency band to be used by the transmitter for transmitting the non-beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
2. The method of claim 1, wherein at least one of steps (b)-(e) is performed by the receiver.
3. The method of claim 1, wherein at least one of steps (b)-(e) is performed by the receiver.
3. The method of claim 1, wherein the beacon packet is transmitted at full power.
4. The method of claim 1, wherein the beacon packet is transmitted at full power.
4. The method of claim 1, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.
1. . . wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;
5. The method of claim 4, further comprising providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
5. The method of claim 1, further comprising providing an SNR report based on the current SNR to the process implemented in the mesh network when the ΔSNR from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
6. The method of claim 5, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.
1. . . wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.
7. The method of claim 6, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.
1. . . wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ΔSNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR
8. A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising:
a receiver of a first one of the nodes;
a transmitter of a second one of the nodes;
a processor configured for:
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 














(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
6. A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising:
a receiver of a first one of the nodes;
a transmitter of a second one of the nodes;
a processor configured for:
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; 
wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;
wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ASNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR; and
wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

7. . .  determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
9. The system of claim 8, wherein at least one of steps (b)-(e) is performed by the receiver.
8. The system of claim 6, wherein at least one of steps (b)-(e) is performed by the receiver.
10. The system of claim 8, wherein the beacon packet is transmitted at full power.

9. The system of claim 6, wherein the beacon packet is transmitted at full power.


11. The system of claim 8, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.

6 . . . wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average
12. The system of claim 11 wherein the processor is further configured for providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.

10.  The system of claim 6, wherein the processor is further configured for providing an SNR report based on the current SNR to the process implemented in the mesh network when the ΔSNR from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
13. The system of claim 12, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

6 . . . wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value
14. The system of claim 13, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.
6 . . . wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ΔSNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR
15.  The method of claim 1, wherein the determining of the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.
2. . . wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
16.  The system of claim 8, wherein the determining of the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.
7. . . wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 15 and 16 recite ”wherein the determining of the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.”  However, claims 1 and 8, from which claims 15 and 16 depend, respectively, recite “wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.”  Because a dependent claims includes all the limitations of its corresponding independent claim, in claims 15 and 16, it is unclear whether determining of the frequency band is based on criteria that includes the SNR comparison or not because one wherein clause lists the SNR comparison as a criteria and the other wherein clause does not list the SNR comparison as a criteria.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends. Claims 15 and 16 recite ”wherein the determining of the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.”  However, claims 1 and 8, from which claims 15 and 16 depend, respectively, recite “wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.”  Because claims 15 and 16 do not recite that the SNR comparison is a criteria that the frequency band is determined based on, claims 15 and 16 fail to include all the limitations of claims 1 and 8, upon which they respectively depend.
	Applicant may cancel claims 15 and 16, amend claims 15 and 16 to place them in proper dependent form, or present a sufficient showing that claims 15 and 16 comply with the statutory requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413